      Case 4:18-cr-00609 Document 66 Filed on 01/12/21 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                             January 13, 2021
                     UNITED STATES DISTRICT COURT
                                                            Nathan Ochsner, Clerk
          FOR THE SOUTHERN DISTRICT OF TEXAS HOUSTON DIVISION

UNITED STATES OF AMERICA,                   )
                                            )       No. 4:18–cr–00609
              Plaintiff,                    )
v.                                          )       The Honorable Ewing Werlein, Jr.
                                            )
KAMALDEEP GANDHI,                           )
                                            )
              Defendant.                    )

                            ORDER RESETTING SENTENCING

       THIS CAUSE coming to be heard by agreement of the parties as to Defendant’s First

Unopposed Motion to Continue Sentencing Date; due notice having been given; the court being duly

advised in the premises;

       IT IS HEREBY ORDERED THAT:

       1. Defendant’s First Unopposed Motion to Continue Sentencing Date is granted.

       2. Objection to PSI are due by April 23, 2021.

       3. The Probation Office will submit the final PSR with an addendum 7 days
           before
sentencing.

       4. Sentencing is RESET to May 21, 2021 at 10:00 a.m.

       Signed on this 12th day of January, 2021.




                                                           EWING
                                                               G WERLEIN,
                                                                 WE LEIN, JR.
                                                                 WER
                                                           UNITED
                                                           UN
                                                            NITED
                                                               ED
                                                                DSSTATES
                                                                   TATES DISTRICT JUDGE




                                                1
